 

 

 

EXHIBIT 10.56

 

RETENTION AWARD AGREEMENT

 

THIS RETENTION AWARD AGREEMENT (the “Agreement”), effective as of July 9, 2012,
is made by and between Duke Energy Corporation, and Lloyd Yates (the
“Employee”), an employee of Duke Energy Corporation or one of its subsidiaries
or affiliates (collectively referred to herein as the “Company”).

 

1.              Retention Award. 

 

(a)        Grant of Retention Award.   In consideration of the Employee’s
continuing service for the Company, the Company hereby grants to the Employee
the opportunity to earn a retention award (the “Retention Award”) pursuant to
the terms of this Agreement in the amount of one million dollars ($1,000,000). 

 

(b)         Vesting Schedule.   Subject to earlier forfeiture as described
below, the Retention Award shall become fully vested in its entirety if the
Employee is continuously employed by the Company until the second (2nd)
anniversary of the closing of the Merger (as defined in the Agreement and Plan
of Merger by and among Duke Energy Corporation, Diamond Acquisition Corporation
and Progress Energy, Inc., dated as of January 8, 2011) (the “Vesting Date”).

 

(c)       Forfeiture of Retention Award.  The Employee shall forfeit the
Retention Award in its entirety upon (i) failing to remain continuously employed
with the Company for any reason through the Vesting Date in accordance with
Section 1(b) or (ii) breaching this Agreement.  For purposes of clarity, the
Retention Award shall be forfeited in the event that the Employee is entitled to
payments under the terms of the Progress Energy, Inc. Management
Change-in-Control Plan.

 

2.         Crediting of Vested Retention Award.  In the event the Retention
Award becomes fully vested in accordance with Section 1(b), the vested Retention
Award (less applicable taxes, including employment taxes, upon vesting) shall be
credited on the Vesting Date to a subaccount under the Duke Energy Corporation
Executive Savings Plan (the “Plan”), which subaccount shall be credited with
gains and losses in accordance with the terms of the Plan and shall be paid to
the Employee in the form of monthly installments over a period of seven years as
provided under the terms of the Plan.  Except as explicitly set forth herein, no
payments made pursuant to this Agreement will be considered when determining the
Employee’s benefits under the Company’s other benefit plans (e.g., 401(k) plan,
defined benefit pension plan, etc.). 

 

3.        Miscellaneous.  The contingent rights set forth in this Agreement are
not transferable otherwise than by will or the laws of descent and
distribution.  Nothing in this Agreement shall restrict the right of the Company
to terminate the Employee’s employment at any time with or without “cause”.  The
terms of this Agreement shall be binding upon and inure to the benefit of the
Company, its successors and assigns, and the Employee and the Employee’s
beneficiaries, executors, administrators, heirs and successors.  The invalidity
or unenforceability of any particular provision of this Agreement shall not
affect the other provisions of this Agreement, and this Agreement shall be
construed in all respects as if such invalid or unenforceable provision has been
omitted.  The headings of the Sections of this Agreement are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part of this Agreement.  Except to the
extent pre-empted by federal law, this Agreement and the Employee’s rights under
it shall be construed and determined in accordance with the laws of the State of
North Carolina.  This Agreement contains the entire agreement and understanding
of the parties with respect to the subject matter contained in this Agreement,
and supersedes all prior communications, representations and negotiations in
respect thereto.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  The Company, or its delegate, shall have final authority
to interpret and construe this Agreement and to make any and all determinations
thereunder, and its decision shall be binding and conclusive upon the Employee
and the Employee’s legal representative in respect of any questions arising
under this Agreement.  No change, modification or waiver of any provision of
this Agreement shall be valid unless the same be in writing and signed by the
parties.  Any payments to Employee under this Agreement shall be paid from the
Company’s general assets, and Employee shall have the status of a general
unsecured creditor with respect to the Company’s obligations to make payments
under this Agreement.     

 

4.         Confidentiality of this Agreement.  The Employee specifically agrees
and understands that the existence and terms of this Agreement are strictly
CONFIDENTIAL and that such confidentiality is a material term of this
Agreement.  Accordingly, except as required by law, any judicial or
administrative federal, state or local agency or unless authorized to do so by
the Company in writing, the Employee agrees that the Employee shall not
communicate, display or otherwise reveal the existence or contents of this
Agreement to anyone other than the Employee's attorney, spouse, tax advisor or
financial advisor, provided, however, that they are instructed of the
confidential nature of this Agreement and the Employee obtains their agreement
to be bound by the same.  Any violation of the requirements of this Section 4
shall result in the forfeiture of this Retention Award.

IN WITNESS WHEREOF, this Agreement has been executed by the parties effective as
of the date set forth herein.

 

 

 

EMPLOYEE

DUKE ENERGY CORPORATION

 

 

___/s/  LLOYD YATES_______________ 

              

 

 

By: __/s/ JENNIFER L. WEBER________ 

      Jennifer L. Weber

      Executive Vice President and Chief Human Resources Officer

 

 

 

 

 

--------------------------------------------------------------------------------

 